ORDER
PER CURIAM:
The employment of Appellant Robin Schulze with Home Performance Services, LLC terminated on May 10, 2012. Schul-ze applied for unemployment benefits. The Labor and Industrial Relations Commission denied her claim, finding that she voluntarily left work without good cause attributable to the work or her employer. Schulze appeals, arguing that the Commission’s decision was not supported by substantial evidence. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).